Case 1:17-cr-00101-LEK Document 1096 Filed 10/14/20 Page 1 of 2               PageID #: 12976




                                 MINUTE ORDER


  CASE NUMBER:            CRIMINAL NO. 17-00101(01) LEK
  CASE NAME:              United States v. Anthony T. Williams


        JUDGE:      Leslie E. Kobayashi            DATE:             10/14/2020


 COURT ACTION: EO: COURT ORDER DENYING DEFENDANT’S MOTIONS
 FOR SUBPOENA DUCES TECUM

         Before the Court are: pro se Defendant Anthony T. Williams’s (“Defendant”)
 Motion for Subpoena Duces Tecum, which he filed on August 13, 2020; and the version
 of the same motion, which was filed on August 20, 2020 by his stand-by counsel
 (collectively “Motions”). [Dkt. nos. 1066, 1073.] Plaintiff United States of America
 (“the Government”) filed its response to the Motions on August 28, 2020. Dkt. no. 1077;
 see also Government’s Notice Regarding Def.’s Duplicative Motions for Subpoena Duces
 Tecum, filed 9/1/20 (dkt. no. 1079). The Motions request the issuance of subpoenas,
 which Defendant alleges are necessary to establish that the Government’s attorneys and
 the case agent engaged in witness tampering. Specifically, Defendant seeks recordings of
 all of the telephone calls that he has made from the Federal Detention Center in Honolulu
 since January 1, 2020.

       On March 3, 2020, a jury returned a guilty verdict as to all of the charges against
 Defendant. [Verdict Form, filed 3/3/20 (dkt. no. 947).] His sentencing is scheduled for
 October 26, 2020, at 2:30 p.m.

       Federal Rule of Criminal Procedure 17 governs the issuance of pretrial subpoenas.
 The Ninth Circuit has stated:

               a “pretrial” criminal subpoena can be issued for a sentencing
               proceeding. See United States v. Winner, 641 F.2d 825, 833 (10th
               Cir. 1981). However, such a right is not unfettered, as the Tenth
               Circuit explained:

                      In such situations, the party seeking production must show:
                      (1) that the information is evidentiary and relevant; (2) that it
                      is not otherwise procurable in advance through the exercise of
                      due diligence; (3) that the party seeking production cannot
                      properly prepare for post-trial motions or sentencing without
Case 1:17-cr-00101-LEK Document 1096 Filed 10/14/20 Page 2 of 2              PageID #: 12977




                     advance inspection; and (4) that the application is made in
                     good faith and is not simply intended as a general “fishing
                     expedition.”

              Id. (citing [United States v.] Nixon, 418 U.S. [683,] 699–700, 94 S.
              Ct. 3090 [(1974)]). In short, if a pre-sentencing subpoena is sought,
              the trial court must apply the Nixon factors in the specific context of
              sentencing.

 United States v. Krane, 625 F.3d 568, 574 (9th Cir. 2010).

         Defendant states he intends to use the information obtained from the subpoenas in
 his appeal. [Dkt. no. 1066 at ¶ 5.] Thus, the subpoenas he seeks are not for a post-trial
 motion or for his sentencing. Defendant previously raised the issue of witness tampering
 in his motion for judgment of acquittal, and the supplements to that motion. See, e.g.,
 Def.’s “Private Attorney General Anthony Williams Motion for Judgment of Acquittal,”
 filed 3/15/20 (dkt. no. 955), Decl. of Counsel, Exh. A at ¶¶ 201, 306. Defendant’s motion
 for judgment of acquittal, as supplemented, was denied in an August 19, 2020 order.
 [Dkt. no. 1070.] The subpoenas requested in the Motions therefore do not meet the third
 Nixon factor. Further, even if Defendant’s challenge to his conviction is construed as an
 argument relevant to his sentencing, issuance of the requested subpoenas would not be
 warranted under the Nixon analysis.

        Defendant states he received “several calls from witnesses who stated they were
 contacted by the above named culprits who intimidated, coerced or persuaded them to
 change their testimony at trial.” [Dkt. no. 1066 at ¶ 3.] Defendant does not identify
 which trial witnesses he is referring to. Further, to the extent that these persons
 previously disclosed information to Defendant during the telephone calls which the
 Motions seek recordings of, the Motions fail to explain why those persons could not
 repeat the information directly to Defendant or his stand-by counsel. This Court therefore
 finds that: the information Defendant seeks in the requested subpoenas could have been
 obtained through other means, in the exercise of due diligence; and the requested
 subpoenas are merely “a general ‘fishing expedition.’” See Krane, 625 F.3d at 574.
 Because the second and fourth Nixon factors are not met, it is not necessary to address
 whether the first Nixon factor is met.

        This Court therefore CONCLUDES that the issuance of the requested subpoenas
 are not warranted and DENIES the Motions.

       IT IS SO ORDERED.

 Submitted by: Tammy Kimura, Courtroom Manager
